DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, 10-16, 19-20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest related art, as stated in the previous final rejection, are Petrovskaya and Senthamil. 
Petrovskaya teaches the electronic headset includes an IMU to measure real-time orientation of the electronic headset ([0089], AR/VR helmet or goggles with an IMU). 
Petrovskaya does not detail the electronic headset is disposed in operative communication with an external LPS (local positioning service) configured to measure real-time locations of the electronic headset in the physical space and wherein the method further comprises, in response to detecting a loss of accurate tracking based on fingerprint detection while operating in the second mode, transitioning operation of the electronic headset to a third mode in which the headset localizes and orients itself in the physical space based upon input from the LPS and the IMU.
Senthamil teaches a head-mounted system wherein the electronic headset is disposed in operative communication with an external LPS (local positioning service) configured to measure real-time locations of the electronic headset in the physical space ([0032], external tracking sensors are used in addition to the built-in visual and inertial sensors of a wearable AR device to track the AR device throughout the physical environment), wherein the electronic headset includes an IMU (inertial measurement unit) constructed and arranged to measure real-time orientation of the electronic headset ([0024], Each wearable device 104 is capable of determining its relative geographic location and position/orientation in space in the physical environment 102 using inertial sensors (e.g., accelerometer, gyroscope) in the wearable device in combination with data from images produced from camera(s) in the wearable device 104), and
wherein the method further comprises, in response to detecting a loss of accurate tracking, transitioning operation of the electronic headset to a mode in which the headset localizes and orients itself in the physical space based upon input from the LPS and the IMU ([0032], The tracking sensors may be disposed throughout the physical environment 102 and used to track the location and orientation of the wearable devices externally without having to rely on the sensors internal to the corresponding wearable devices. The tracking sensors may be used additively or as failsafe/redundancy).
Petrovskaya and Senthamil however do not teach the entirety of claim 9/18 limitation disclosing, “in response to detecting a loss of accurate tracking based on fingerprint detection while operating in the second mode, transitioning operation of the electronic headset to a third mode in which the headset localizes and orients itself in the physical space based upon input from the LPS and the IMU.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        







/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622